                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 WALTER LIPPMANN and 36-38 NORTH
 WATER STREET LLC,
     Plaintiffs,
                                                        No. 3:17-cv-918 (VAB)
         v.

 WELLS FARGO BANK, N.A.,
     Defendant.


                         RULING AND ORDER REMANDING CASE

       On January 25, 2019, the Court considered the question of whether it had subject matter

jurisdiction over this case under its “‘independent obligation to consider the presence or absence

of subject matter jurisdiction sua sponte.’” Order, dated Jan. 25, 2019 (“1/25/19 Order”), ECF

No. 43, at 1 (quoting Joseph v. Leavitt, 465 F.3d 87, 89 (2d Cir. 2006)). The Court noted that

while, at the time of removal, Wells Fargo Bank, N.A. (“Defendant”) represented that Walter

Lippmann and 36-38 North Water Street LLC (“Plaintiffs”) were alleging a federal claim under

the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., Plaintiffs’ Amended Complaint alleged

only state law claims. Id. at 1–2.

        The Court then found, in examining whether the state law claims fell within its diversity

jurisdiction under 28 U.S.C. § 1332, that the amount in controversy had not been clearly

satisfied, as neither the original nor the Amended Complaint asserted the amount of damages

sought by Plaintiffs. Id. at 3. The Court further found that “while Defendant’s counsel maintains

that more than $75,000 is in controversy, Defendant has not supported that assertion with any

facts in its Notice of Removal, or pointed to other facts in the record” supporting that claim. Id.

       The Court thus ordered Plaintiffs, if they wished to stipulate that the amount in

controversy is less than $75,000 and to be bound by that stipulation, to file any such stipulation
by February 15, 2019. Id. at 4; see also id. at 3 (“‘[F]ederal courts permit individual plaintiffs,

who are the masters of their complaints, to avoid removal to federal court, and to obtain a

remand to state court, by stipulating to amounts at issue that fall below the federal jurisdictional

requirement,’ so long as the stipulation is ‘legally binding on all plaintiffs.’”) (quoting Standard

Fire Ins. Co. v. Knowles, 568 U.S. 588, 595–96 (2013)).

        On February 15, 2019, Plaintiffs filed the following stipulation in response to that Order:

“The Plaintiffs stipulate that, at present, the amount in controversy is less than Seventy Five

Thousand and no/100 ($75,000) U.S. Dollars.” Stipulation, dated Feb. 15, 2019, ECF No. 44.

        That same day, Wells Fargo moved for the Court to stay a remand pending an

opportunity to file a brief or, in the alternative, for the Court to reject Plaintiffs’ stipulation as

insufficient. Defendant’s [Corrected] Motion to Stay Remand, dated Feb. 15, 2019, ECF No. 46.

Wells Fargo argued that the stipulation was not in compliance with the Court’s Order, or with the

authority cited to in the Court’s Order, because it was not a binding stipulation that Plaintiffs

would continue to claim less than the jurisdictional amount. Id. ¶ 6.

        On February 26, 2019, the Court agreed with Wells Fargo and rejected Plaintiffs’

stipulation as it did not properly bind Plaintiffs to continue to seek less than $75,000 and thus

could not “serve to clarify an otherwise ambiguous amount in controversy.” Order, dated Feb.

26, 2019, ECF No. 47, at 2. The Court granted Plaintiffs leave, however, to file a corrected,

binding stipulation by March 4, 2019. Id.

        On February 28, 2019, Plaintiffs filed the following stipulation:

                The Plaintiffs stipulate that (1) no judgment shall enter against the
                Defendant greater than Seventy Five Thousand and no/100
                ($75,000) U.S. Dollars, exclusive of interest and costs (hereinafter,
                ‘$75,000’); (2) should the finder of fact return a verdict in Plaintiffs’
                favor in an amount greater than $75,000, the verdict will be reduced
                to $75,000 and judgment will enter for that amount, exclusive of
                interest and costs; and (3) if Plaintiffs seek to join additional

                                                    2
               defendants to this action, who were agents, employees or servants
               of the Defendant, the total judgment or award as against all
               defendants shall not exceed $75,000, exclusive of interest and costs.

Amended Stipulation as to Amount Claimed, dated Feb. 28, 2019 (“Am. Stip.”), ECF No. 48.

       With this binding stipulation, Plaintiff “have shown that the amount in controversy is

insufficient under 28 U.S.C. § 1332.” Williams v. Target Corp., No. 3:17-cv-1263 (VAB), 2017

WL 4678180, at *2 (D. Conn. Oct. 17, 2017) (finding amount in controversy properly clarified

where plaintiff stipulated: (1) not to seek a judgment against defendant for an amount greater

than $75,000; (2) that no judgment shall enter against defendant for a sum greater than $75,000,

exclusive of interest and costs, and that should the finder of fact return a verdict in plaintiff’s

favor in an amount greater than $75,000, the verdict will be reduced to $75,000 and judgment

will enter for that amount, exclusive of interest and costs; and (3) that should she see seek to join

additional defendants to this action who were agents, employees, or servants of Target, the total

judgment or award as against all defendants shall not exceed $75,000, exclusive of interest and

costs) (internal citations omitted). This stipulation “clarifies, rather than amends, an otherwise

ambiguous amount in controversy.” Id. (citing Luce v. Kohl’s Dep’t Stores, Inc., 23 F. Supp. 3d

82, 85 (D. Conn. 2014)).

       Out of “respect for the limited jurisdiction of the federal courts,” In re Methyl Tertiary

Butyl Ether Prod. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007), this case is hereby

DISMISSED AND REMANDED to the Connecticut Superior Court in the Judicial District of

New Haven.

       The Clerk of the Court is respectfully directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 1st day of March, 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE

                                                   3
